Proceeding pursuant to CPLR article 78 inter alia to review respondent’s determination, dated August 2, 1973, which found petitioner guilty of conduct unbecoming an officer and reduced him in rank, after a hearing. Determination confirmed and proceeding dismissed on the merits, without costs or disbursements. The evidence strongly supports the findings and the punishment imposed (see Matter of Pell v Board of Educ. of Union Free School Dist. No. 1 of Towns of Scarsdale & Mamaroneck, 34 NY2d 222). There was no impropriety in respondent’s choice of the Chief of Detectives as the hearing officer. Although he was a member of the board of chiefs, the hearing officer had nothing to do with the preliminary proceedings relating to the charges and specifications. Special Term had ordered a hearing as to the possible involvement of the hearing officer in such preliminary proceedings and found that there had been none. Gulotta, P. J., Martuscello, Latham, Cohalan and Shapiro, JJ., concur.